297 S.W.3d 647 (2009)
STATE of Missouri, Respondent,
v.
Kenneth WATKINS, Appellant.
No. ED 91265.
Missouri Court of Appeals, Eastern District, Division Two.
November 17, 2009.
Michelle M. Rivera, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Kenneth Watkins ("Defendant") appeals from the judgment upon his conviction by a jury of first-degree robbery, Section 569.020, RSMo 2000,[1] and one count of armed criminal action, Section 571.015. Defendant argues the trial court erred and abused its discretion in overruling his motion to suppress the out-of-court and in-court identifications by LaShonda Phillips of Defendant as the person who purportedly robbed her.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000 unless otherwise indicated.